internal_revenue_service number release date index number ------------------------------------- -------------------------------- ------------------------------- -------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-137684-09 date date x ------------------------------------------------ -------------------------------- ---------------------- ------------- ------- ------- ------- ------- date state year year year year dear ---------------- this responds to a letter dated date submitted on behalf of x requesting a ruling regarding x’s status as an s_corporation the information submitted states that x was incorporated in year in accordance with the laws of state x elected to be an s_corporation effective date x represents that it has only had a single class of stock outstanding since date x also represents that as a matter of state law all of x’s outstanding shares have identical rights to distribution and liquidation proceeds since year x has made distributions to shareholders that were not in proportion to the shareholders’ ownership interests in x there was no pattern of plr-137684-09 favoring certain shareholders over others additionally beginning in year x’s distributions to shareholders were further disproportionate due to an incorrect reckoning of the shareholders’ ownership percentages x represents that it was not aware that any of these disproportionate distributions could potentially jeopardize x’s s election until year shortly thereafter x began to make corrective distributions plus interest so that each shareholder would receive a pro_rata share of all distributions but for timing differences shareholders who received excess distributions are repaying these excess distributions including interest to x sec_1361 of the internal_revenue_code provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 or the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at plr-137684-09 any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in termination such corporation shall be treated as an s_corporation during the period specified by the secretary based solely on the information submitted and the representations made we conclude that it is not clear on these facts whether there was a termination of x’s s election however we conclude that if x’s s election was terminated such termination was inadvertent within the meaning of sec_1362 therefore we rule that x will be treated as continuing to be an s_corporation from year and thereafter provided that x’s s election is not otherwise terminated under sec_1362 this ruling is contingent upon x making the corrective distributions within days of the date of this letter x’s shareholders in determining their respective income_tax liabilities during the termination period and thereafter must include their pro_rata share of the separately_stated computed items of income or loss of x as provided in sec_1366 make any adjustments to basis provided in sec_1367 and take into account any distributions made by x as provided in sec_1368 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed or implied as to whether x otherwise qualifies as an s_corporation under sec_1361 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries cc
